Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 03, 2019

The Court of Appeals hereby passes the following order:

A20A0243. LISA STEWARD v. MRS. FIELDS COOKIES.

      In this direct appeal, Lisa Steward seeks review of the superior court’s
affirmance of a decision of the State Board of Workers’ Compensation (“the
Board”).1 However, an appeal from a decision of the superior court reviewing a
decision of the Board must be brought by application for discretionary appeal. See
OCGA § 5-6-35 (a) (1); Adivari v. Sears, Roebuck & Co., 221 Ga. App. 279 (471
SE2d 59) (1996). Because Steward failed to follow the proper appellate procedure,
this appeal is hereby DISMISSED for lack of jurisdiction. See Adivari, supra.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/03/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        The Board’s decision was affirmed by operation of law, because the superior
court did not issue a ruling within 20 days of a February 25, 2019 hearing there. See
OCGA § 34-9-105 (b). The superior court’s order recognized this and ordered that the
case be closed.